                IN THE UNITEI) STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LANCASTER COUNTY                                     CIVIL ACTION
INVESTORS COMPANY et al,
        Plaintiffs,
       v.                                            N0.18-1609

COMMUNITY HEAL TH
SYSTEMS, INC. et al,
         Defendants.

                                 V    ORDER
                             '1" \\
       AND NOW, this    .d§.... day of January 2019, upon consideration of
Plaintiffs' Motion for Remand and Attorney Fees (ECF Nos. 11 & 14),

Defendants' Response in Opposition to Plaintiffs' Motion for Remand (ECF No.

20), Community Health Systems, Inc.'s Brief in Opposition to Plaintiffs' Motion

for Remand (ECF No. 21), Plaintiffs' Reply (ECF No. 22), and in accordance with

the Court's accompanying Memorandum, it is hereby ORDERED and DECREED

that Plaintiffs' Motion for Remand and Attorney Fees (ECF Nos. 11 & 14) is

GRANTED in PART and DENIED in PART. It is ORDERED that this action

is REMANDED to the Court of Common Pleas of Lancaster County for lack of

subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c). The clerk shall close

this case.
BY THE COURT:
